DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated the previous objections to the drawings and claims.  Therefore, those objections are withdrawn.

Drawings
The drawings are objected to because in reference characters 918, 1018, and 1118, text overlaps with the lines of the drawing.  See 37 CFR § 1.84(p)(3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 

Specification
The disclosure is objected to because of the following informalities:
In paragraph 11, “population … have the ability” should be “population … has the ability”.
Paragraph 12 is blank.
In paragraph 30, “though candidate pool … whereas in some embodiments” should be “though candidate pool … in some embodiments”; “fitness, however fitness” should be “fitness; however, fitness”.
In paragraph 40, “data … is arranged” should be “data … are arranged”.   Examiner notes that “data” is the plural of “datum” and that the specification contains multiple instances of the term “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.  Examiner has identified further instances of this error in paragraphs 41, 46, and 121.
  In paragraph 48, “complimentary” should be “complementary”.
In paragraph 63, “different than” should be “different from”.
In paragraph 67, “L0)are” should be “L0) are”.
Paragraph 68 should end with a period.
In paragraph 79, “unit it simply ignores” should be “unit simply ignores”.
In paragraph 80, “also can apply … as well” should be merely “can apply … as well”.
In paragraph 83, “who’s” should be “whose”.
In paragraph 91, “detail drawing” should be “detailed drawing”; “one representative one” should be merely “one representative”.
In paragraph 92, “actors \9016” should be “actors 716”.
In paragraph 98, “each actor … are permitted to evolve their own” should be “each actor … is permitted to evolve its own”.
The semicolon that ends paragraph 100 should be a period.
In paragraph 105, “which is does” should be “which it does”.
In paragraph 106, “for historical, analysis, or other” should be “for historical analysis or other”.
In paragraph 116, “[c]hanges … affects” should be “[c]hanges … affect”.
In paragraph 118, “specified number N actor-level” should be “specified number N of actor-level”.
In paragraph 131, “more or less components” should be “more or fewer components”; “12.In” should be “12.  In”; “the retrieved and transmitted” should be “then retrieved and transmitted”; the notation “end_of_patent” at the end of the paragraph should be deleted.
Appropriate correction is required.

Claim Objections
Claims 1-11 are objected to. 
In particular, multiple claims have words that are not separated by a space.  They include:
“trainingdatabase”, “toassert”, and “theparameters” in claim 1;
“independence” (two instances) in claim 2 (should be “in dependence”);
“indicatorsin” in claim 4;
“theactors” and “inresponse” in claim 6;
“candidateindividuals” and “uponchanges” in claim 8;
“fallsbelow” in claim 9;
“parametersof” in claim 11.
All claims dependent on a claim objected to hereunder are also objected to for being dependent on an objected-to base claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “training system” and “production system” in claim 1; “competition module” and “candidate harvesting module” in claim 2; and “procreation module” in claim 4.1
See rejections under 35 USC § 112(b) infra for further analysis.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation “the production data”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 is directed to a “computer-implemented data mining system, … comprising: operating …, and further evolving ….”  (Emphasis added.)  That is, the claim, while ostensibly being directed to a system, recites no computer hardware that might comprise the “system” and recites only method steps.  

Claim limitations “training system”, “production system”, “competition module”, “candidate harvesting module”, and “procreation module” (claims 1-2 and 4) invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. 
As an initial matter, paragraph 58 of the specification suggests that the modules displayed at Figure 4 (including the competition module, the candidate harvesting module, and the procreation module) “can be implemented in hardware or software”.  As such, it is not clear from reading the specification whether the modules are physical pieces of hardware or software running on separate hardware.
Furthermore, regarding the “competition module,” the specification, at paragraph 77, states the following:
If the returned individual is either a new individual that originated below, or a returned individual that is proposed for acceptance into the EC 320's local candidate pool 322, the individual is required to compete for its place in the EC 320's local candidate pool 322. The competition is performed by competition module 514. As for the evolutionary engines 330, the competition module 514 also considers individuals from lower layers for promotion into higher layers in the local candidate pool 322, discards individuals that do not meet the minimum individual fitness of their target layer, and discards individuals that have been replaced in a layer by new entrants into that layer. Local candidate pool 322 is updated with the revised contents.

Similar language is to be found at paragraph 87.  Crucially, however, any meaningful discussion of how the competition module “selects individuals for discarding from the candidate pool [in dependence] upon predefined criteria,” beyond general statements to the effect that individuals that do not meet the minimum individual fitness or that have been replaced by new entrants are discarded, is absent.  How, for instance, is the “minimum individual fitness” calculated?  How “new” must the entrants into a layer be in order to warrant the replacement of older individuals?  The specification, as far as Examiner can tell, is silent.

	Furthermore, while paragraphs 31-32 and 118 discuss the functions of the production system, these paragraphs do not specify whether the production system is itself software or hardware.  Paragraph 122 notes that the production system can be implemented on a computer system, but this does not answer the question of whether the production system is software running on the computer system or a separate hardware component of the computer system.
Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  For purposes of examination, any computer software that performs the claimed functions will be deemed to read on the claims.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat et al. (US 20130124440 A1, hereinafter Hodjat) in view of Xiao et al. (US 20030177105 A1, hereinafter Xiao).
Regarding claim 1,
Hodjat discloses a computer-implemented data mining system, for use with a data mining training database containing samples of training data, each of the samples having at least one data entry (Hodjat paragraph [0030] discloses a data mining system that searches for patterns in a training database; paragraph [0043] discloses that the training database contains training data; paragraph [0046] discloses that the training data contain samples [each containing entries]), comprising: 
a training system having stored accessibly thereto a candidate database having a pool of candidate individuals, each candidate individual having a respective pool of actors and a respective set of parameters which influence evolution of the actors in the respective pool of actors (Hodjat Fig. 1 shows a training system 110 coupled to candidate gene pool [candidate database]; paragraph [0043] shows that the candidate gene pool contains an elitist gene pool containing individuals; paragraph [0050] discloses that each individual includes one or more rules [actors] each containing one or more conditions [parameters] that may be altered during procreation [i.e., that influence the evolution of the rules/actors]; the individual also has an experience level, a current fitness estimate, and a fitness trial history), the training system, for each given one of at least a subset of the candidate individuals (Hodjat paragraph [0060] discloses that only a subset of the population of the gene pool is tested on the training data):
evolving the parameters of the given candidate individual in dependence upon the  samples of training data (Hodjat paragraph [0050] shows that the individual is tested on samples of training data; paragraphs [0060] and [0075]-[0076] disclose that each individual in a subset of individuals undergoes a battery of tests or trials on training data, and the candidate gene pool is updated based on fitness estimates derived from these tests; after the candidate gene pool has been , and 
evolving each of the actors of the given candidate individual in dependence upon the samples of training data and further in dependence upon the parameters of the given candidate individual (Hodjat paragraphs [0050], [0060], and [0075]-[0076] collectively show that the rules [actors] are updated based on the training data because the rules comprise the conditions [parameters] and the conditions are updated when the individuals evolve, such evolution ultimately being based on the training); and 
a production system (Hodjat Fig. 1 discloses a production system 112): 
operating a deployed one of the individuals from the pool of candidate individuals to assert actions in dependence upon the production data (Hodjat’s abstract discloses that a gene harvesting module deploys selected individuals from the gene pool; paragraph [0030] discloses that once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce a desired result; paragraph [0044] discloses that the production system applies fit individuals to production data and produces outputs, which may be action signals [production of action signal = assertion of actions]), the actions asserted by the deployed individual being dependent on a response of the actors of the deployed individual to the production data (Hodjat paragraph [0030] discloses that once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce a desired result [identification of patterns = response to production data]; paragraph [0044] discloses that the production system applies fit individuals to production data and produces outputs, which may be action signals [so that the action signals may depend on the patterns identified by the fit individuals]), and 
further evolving the actors of the deployed individual in dependence upon the parameters of the given individual (Hodjat paragraph [0077] discloses that after procreation, gene testing module operates on the updated gene pool and the process continues repeatedly;  see also paragraph [0076] ….  
Xiao discloses further evolving the actors of the deployed individual in dependence upon … the production data (Xiao claim 4 discloses, in a gene expression programming algorithm, evolving a succession of generations includes, for each generation, generating a set of programs and executing the programs for one or more sets of test data [production data] to obtain results, then deriving an indication of fitness of the programs and crossing over [evolving] pairs of representations [actors] of mathematical expressions that have been selected based on the fitness).
Xiao and the instant application both relate to genetic algorithms and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodjat to evolve the actors of an individual based on production data, as disclosed by Xiao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to continue to improve itself after the introduction of test data, thereby making the individuals even more fit than would be the case if the system stopped evolving at test time.  See Xiao, claim 4.

Regarding claim 11, 
Hodjat discloses a computer-implemented data mining system, for use with a database of deployed individuals, each of the deployed individuals having a respective pool of actors and a respective set of parameters which influence evolution of the actors in the respective pool of actors (Hodjat Fig. 1 shows a training system 110 coupled to candidate gene pool [database of deployed individuals]; paragraph [0043] shows that the candidate gene pool contains an elitist gene pool containing individuals; paragraph [0050] discloses that each individual includes one or more rules [actors] each containing one or more conditions [parameters] that may be altered during procreation [i.e., that influence the evolution of the rules/actors]; the individual also has an experience level, a current fitness estimate, and a fitness trial history), the parameters of each individual having been evolved based on training data (Hodjat paragraph [0050] shows that the individual is tested on samples of training data; paragraphs [0060] , comprising:
operating a deployed one of the individuals from the database of deployed individuals to assert actions in dependence upon production data (Hodjat’s abstract discloses that a gene harvesting module deploys selected individuals from the gene pool; paragraph [0030] discloses that once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce a desired result; paragraph [0044] discloses that the production system applies fit individuals to production data and produces outputs, which may be action signals [production of action signal = assertion of actions]), the actions asserted by the deployed individual being dependent on a response of the actors of the deployed individual to the production data (Hodjat paragraph [0030] discloses that once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce a desired result [identification of patterns = response to production data]; paragraph [0044] discloses that the production system applies fit individuals to production data and produces outputs, which may be action signals [so that the action signals may depend on the patterns identified by the fit individuals]), and
further evolving the actors of the deployed individual in dependence on the parameters of the given individual (Hodjat paragraph [0077] discloses that after procreation, gene testing module operates on the updated gene pool and the process continues repeatedly;  see also paragraph [0076] (disclosing that the conditions [parameters] or rules [actors] from parent individuals are combined in various ways to form child individuals and then they are mutated [evolved]))…. 
Xiao discloses further evolving the actors of the deployed individual in dependence upon … the production data (Xiao claim 4 discloses, in a gene expression programming algorithm, evolving a succession of generations includes, for each generation, generating a set of programs and executing the programs for one or more sets of test data [production data] to obtain results, then deriving an indication of .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodjat to evolve the actors of an individual based on production data, as disclosed by Xiao, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would allow the system to continue to improve itself after the introduction of test data, thereby making the individuals even more fit than would be the case if the system stopped evolving at test time.  See Xiao, claim 4.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat in view of O’Reilly et al. (“EC-Star: A Massive-Scale, Hub and Spoke, Distributed Genetic Programming System”, hereinafter O’Reilly).
Regarding claim 2,
Hodjat discloses a computer-implemented data mining system, for use with a data mining training database containing a plurality of training samples, each of the training samples having a set of at least one data entry, comprising (Hodjat [0043] recites “FIG. 1 is an overall diagram of an embodiment of a data mining system incorporating features of the invention.”): 
a memory storing a candidate database having a pool of candidate individuals (Hodjat [0043] and [0049] recites “The candidate gene pool database 116 includes a portion 118 containing the elitist pool. [0049] Preferably, however, the experience layers are only implied by the layer parameters and the individuals can actually be located anywhere in memory. In one embodiment, the individuals in candidate gene pool 116 are stored and managed by conventional database management systems (DBMS), and are accessed using SQL statements.” Candidate gene pool database 116 located in memory (i.e. memory storing a candidate database with pool of candidate individuals)), 
each candidate individual in at least a non-null subset of the candidate individuals having a respective pool of actors and a respective set of parameters which influence evolution of actors in the respective pool of actors (Hodjat [0050] and [0060] recites “An individual created by procreation is considered herein to constitute a different individual than its parents, even though it retains some if its parents' genetic material. In this embodiment, the individual identifies an ID 312, its experience level 314, its current fitness estimate 316, and its fitness trial history 324. It also includes one or more "rules" 318, each of which contains one or more conditions 320 and an output 322 to be asserted if all the conditions in a given sample are true. [0060] Gene testing module 512 then proceeds to test the population in the gene pool 116 on the training data 114. Only a subset of the population in the gene pool 116 is tested at this point. As used herein, the term "subset", unless otherwise qualified, includes both proper and improper subsets as well as the null set. However, for the reasons explained above, the subset which is tested at this point is a non-null subset which includes only those individuals that have not yet reached the top layer L.sub.T of the elitist pool 118 (of which there are none initially).” Non-null subset of population of individuals; rules 318 and parameters of ID 312, experience level 314, current fitness estimate 316, and fitness trial history 324 (i.e. non-null subset of candidate individuals; respective pool of actors and set of parameters)), 
each candidate individual further having associated therewith an indication of a respective fitness estimate (Hodjat [0038] recites “The individuals in the top layer are assumed to have a relatively accurate estimate of their fitness, and since after the top layer is full the goal of the evolutionary algorithm is to identify individuals that are better than the ones already there, it makes sense to avoid devoting resources to individuals which already appear to be inferior. Thus in the embodiment, once the elitist pool minimum fitness is set, any individual being considered into the elitist pool can only be added if it has a fitness value above the elitist pool minimum fitness.” Any individual being considered into the elitist pool can only be added if it meets a minimum fitness and elitist individuals with estimates of their fitness (i.e. each candidate individual having a respective fitness estimate)); 
a candidate pool processor which (Hodjat [0058] recites, in part, “In particular, the gene testing module 512, competition module 514, and procreation module 516 are also considered herein to be sub-modules of a gene pool processor module 520.” Gene pool processor (i.e. candidate pool processor)):
applies the training samples to individuals from the candidate pool (Hodjat [0060] recites, in part, “Gene testing module 512 then proceeds to test the population in the gene pool 116 on the training data 114.” Testing the population in the gene pool on training data (i.e. applying training data to individuals)), 
each individual being tested processing its actors through N>1 actor-level cycles of activity in{00626840.DOCX } 42Atty. Docket No.: GNFN 3 130-3 response to each of the data entries (Hodjat [0060] recites “Each individual in the subset undergoes a battery of tests or trials on the training data 114, each trial testing the individual on one sample 410. In one embodiment, each battery might consist of only a single trial. Preferably, however, a battery of tests is much larger, for example on the order of 1000 trials. In one embodiment, at least the initial battery of tests [cycles of activity] includes at least ExpMin(L.sub.1) trials for each individual, to enable the initial individuals to qualify for consideration for the first layer of the elitist pool 118. Note there is no requirement that all individuals undergo the same number of trials” [note that, in subjecting each individual to a series of tests, the system is by extension placing the rules/actors comprising each individual through the tests and thus the tests can be deemed “actor-level” cycles]), and 
updates the fitness estimate associated with each of the individuals being tested in dependence upon … the training data … in a battery of trials (Hodjat [0063] recites “After the tests, gene testing module 512 updates the fitness estimate associated with each of the individuals tested. In an embodiment, the fitness estimate may be an average of the results of all trials of the individual.”); 
a competition module which selects individuals for discarding from the candidate pool in dependence upon predefined criteria (Hodjat [0074] recites “After the gene testing module 512 has updated the fitness estimate associated with each of the individuals tested, competition module 514 updates the candidate pool 116 contents in dependence upon the updated fitness estimates. The operation of module 514 is described in more detail below, but briefly, the module considers individuals from lower layers for promotion into higher layers, discards individuals that do not meet the minimum individual fitness of their Meeting minimum individual fitness of target layer and competition module 514 (i.e. dependence upon predefined criteria and competition module)); and 
a candidate harvesting module providing for deployment selected ones of the individuals from the candidate pool (Hodjat [0078] recites “Sometime after the top layer of elitist pool 118 is full, individuals can be harvested for use by production system 112. Gene harvesting module 518 retrieves individuals for that purpose.” Gene harvesting module 518 and for use by production system (i.e. candidate harvesting module and deployment of selected individual)).
O’Reilly teaches that the actors of the individual collaborat[e] to assert an action for the individual in response to the data entry (O’Reilly Fitness Evaluation of a Classifier Sections, in part, recites “For each fitness case (or row of data) [data entry], the variables in the classifier’s rules’ [actors] conditions are bound to the features of the fitness case.  For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set. When all rule bodies have been tested, a voting mechanism referencing the Match Set elects a single rule’s action to ‘act’ on behalf of the classifier. This action [action for the individual] becomes the classifier’s predicted class for the fitness case. The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement.”)….
O’Reilly further teaches updat[ing] the fitness estimate [in dependence] upon … actions asserted by the respective individual (O’Reilly Fitness Evaluation of a Classifier Section, in part, recites “This action [action asserted by the individual] becomes the classifier’s predicted class for the fitness case. The prediction is compared against the actual class (available in a special column) and fitness is assigned according to whether there is agreement.”).
O’Reilly and Hodjat are both directed to genetic algorithms and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodjat to update a fitness estimate depending on actions asserted by an individual whose actors See O’Reilly, section entitled “Fitness Evaluation of a Classifier” (fitness scoring takes place for each row of fitness case data before a new population is created through selection, mutation, and crossover).

Regarding claim 3, 
The Hodjat/O’Reilly combination teaches the system of claim 2, wherein in applying the training samples to a particular one of the individuals: 
each of the actors of the particular individual asserts an actor-level action at each of the actor-level cycles in response to the training data (O’Reilly Algorithm 2 and Fitness Evaluation of a Classifier section, in part, recites “Each individual in an Evolution Coordinator’s population is evaluated with respect to a set of fitness cases (also known as training data) which spans one or more Data Packages. For each fitness case (or row of data) [testing of fitness-case = actor-level cycle], the variables in the classifier’s rules’ conditions are bound to the features of the fitness case. For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value [testing of rules = actor-level action].”); and 
the action asserted for the individual in response to a data entry is responsive to the actor-level actions asserted by the actors at the actor-level cycles (O’Reilly’s Fitness Evaluation of a Classifier section recites that when all rule bodies have been tested, a voting mechanism elects a single rule’s action to “act” on behalf of the classifier, which becomes the classifier’s predicted class for the fitness case [action asserted for the individual = action corresponding to the predicted class, which is responsive to the testing of the rules/actor-level actions]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodjat such that each actor asserts an actor-level action in response to training data and an action is taken by the individual in response to the actor-level actions, as disclosed by O’Reilly, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would See O’Reilly, Fitness Evaluation of a Classifier (classifier’s predicted class is based on a voting mechanism based on the testing of all rule bodies).

Regarding claim 4, 
The Hodjat/O’Reilly combination teaches the system of claim 3, wherein each of the individuals has associated therewith a respective library of actor-level actions that are available to each of the individual's actors for assertion during the actor-level cycles (Hodjat [0052] recites “A rule is a conjunctive list of indicator-based conditions in association with an output. Indicators are the system inputs that can be fed to a condition. These indicators are represented in the training database 114, as well as in the production data 124. Indicators can also be introspective, for example by indicating the fitness estimate of the individual at any given moment. In the embodiment of FIG. 1, the individual's conditions are all specified as parameter/value ("P/V") pairs”; see also [0007] (disclosing that in genetic programming, alphabets are a set of conditions and actions making up rules governing the behavior of an individual within an environment [so that a library of actions would be part of the alphabet]), [0053] (disclosing that in a financial asset trading environment, the outputs of the rules [actor-level actions] are trading action signals such as buy, sell, exit, or hold [collectively comprising a library of actor-level actions])), 
wherein each of the individuals has associated therewith a respective library of indicators in response to which the individual's actors can select an actor-level action to assert during the actor-level cycles (Hodjat [0052] recites “A rule is a conjunctive list of indicator-based conditions in association with an output. Indicators are the system inputs that can be fed to a condition. These indicators are represented in the training database 114, as well as in the production data 124”; see also [0053] (disclosing that the indicators on which the rules are based in a financial asset trading environment can be a time increment or the closing price for a stock day [collectively comprising a library of indicators])), 
one of the individuals in the candidate pool differs from a second one of the individuals in the candidate pool in their respective libraries of actor-level actions and/or indicators (Hodjat [0050] see also [0054] (showing the indicators “tick,” “MACD” and “ADX” in a financial asset trading embodiment, which will, as noted above, be in general different among different individuals), [0074] (showing that the candidate pool contents are updated upon receiving updated fitness estimates)]).  

Regarding claim 5, 
The Hodjat/O’Reilly combination teaches the system of claim 4, further comprising a procreation module which evolves new individuals for the candidate pool at least in part by crossover and/or mutation of the indicators and actor-level action types in the libraries of parent ones of the new individuals (Hodjat [0076] recites “After the candidate gene pool 116 has been updated, a procreation module 516 evolves a random subset of them. Only individuals in the elitist pool are permitted to procreate. Any conventional or future-developed technique can be used for procreation. In an embodiment, conditions, outputs, or rules from parent individuals are combined in various ways to form child individuals, and then, occasionally, they are mutated. The combination process for example may include crossover--i.e., exchanging conditions, outputs, or entire rules between parent individuals to form child individuals”; see also paragraphs [0052] (showing that a rule is a conjunctive list of indicator-based conditions and indicators are system inputs that can be fed to a condition [such that crossover of the individuals is indirectly a crossover of the indicators), [0054] (showing that an example rule has action “SELL” as the consequent, suggesting that procreation of new individuals will create new rules with actions such as “BUY” and “HOLD”)).    


Regarding claim 6, 
 the system of claim 3, wherein the actor-level actions are selected by each of the actors of the particular individual from a library of available actor-level actions (Hodjat [0030] recites “Once fit individuals have been identified, they can be used to identify patterns in production data which are likely to produce the desired result”; see also [0007] (disclosing that in genetic programming, alphabets are a set of conditions and actions making up rules governing the behavior of an individual within an environment [so that a library of rules/actions would be part of the alphabet]), [0053] (disclosing that in a financial asset trading environment, the outputs of the rules [actor-level actions] are trading action signals such as buy, sell, exit, or hold [collectively comprising a library of actor-level actions])), 
wherein one of the available actor-level actions comprises asserting a signal readable by actors of the particular individual (Hodjat paragraph [0030] recites “In a financial assets trading environment, the individual can be used to detect patterns in real time data and assert trading signals to a trading desk”; see also paragraph [0053] (disclosing that the outputs of the rules may be trading action signals or instructions, implying that the signals are readable by/intelligible to the rules/actors because the rules produced them)), and 
wherein one of the actors of the particular individual asserts an actor-level action in response to signals asserted by other actors of the particular individual (Hodjat paragraphs [0052] and [0053] recite, in part, “[0052] A rule is a conjunctive list of indicator-based conditions in association with an output… Another embodiment can also include conditions which are themselves conditioned on other items (such as other conditions in the rule or in a different rule or the result of another entire one of the rules)” [so that the action/output asserted by the rule may depend on the action/result asserted by another rule]; see also [0053]: “In a financial asset trading embodiment…Such trades are performed in accordance with a set of rules that define the individual thereby prompting it to buy, sell, hold its position, or exit its position. The outputs of the rules are trading action signals or instructions, such as buy, sell, exit or hold.”).  


Regarding claim 7, 
 the system of claim 2, wherein the actors of the individual collaborating to assert an action for the individual in response to a data entry includes the actors of the individual communicating among themselves in response to the data entry in one of the actor-level cycles (O’Reilly Fitness Evaluation of a Classifier section, in part, recites “ For each rule of the classifier, the body of the rule – that is, the rule’s conditions – is tested for its truth value. If all conditions in the rule’s body evaluate to true, the rule is added to a Match Set. When all rule bodies have been tested, a voting mechanism referencing the Match Set elects a single rule’s action to “act” on behalf of the classifier”; see also Fig. 6.5 (showing that the rules are in the form of a conjunctive list all of which have to be satisfied for the label to be 1 – i.e., the rules/actors work together/communicate with each other to determine what action to take in response to an entry)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hodjat to ensure that the actors may communicate among themselves to assert an action in response to a data entry, as disclosed by O’Reilly, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would improve the quality of the action asserted by ensuring that it is based on all information available among all the actors involved in asserting the action.  See O’Reilly, Fitness Evaluation of a Classifier (classifier’s predicted class is based on a voting mechanism based on the testing of all rule bodies).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hodjat in view of O’Reilly and in further view of Merelo-Guervós et al. (“Pool-Based Distributed Evolutionary Algorithms Using an Object Database”, hereinafter Merelo).
Regarding claim 8, 
The Hodjat/O’Reilly combination teaches a subset of candidate individuals, … [a] pool of actors for the individual, and … [a] candidate pool processor (see rejection of claim 1 supra).
Merelo teaches that each of the individuals in the subset of candidate individuals further has associated therewith an energy treasury for the individual as a whole (Merelo Pg. 450, Section 3, ,
wherein each of the actors in the pool of actors for the individual has associated therewith an energy level which affects the actor's ability to survive (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recites the following: 
“Population will be stored in CouchDB. A document will include a chromosome, a random number and the fitness value. Besides, CouchDB includes two other pieces of data into each document: the key (which will coincide with the chromosome) and a version number. This version number, or revision, will be used to characterize the state of a chromosome in the population:

 – Revision 1: newly created chromosome, no fitness computed yet
 – Revision 2: chromosome with fitness
 – Revision 3: dead chromosome”

and also recites that “packets of chromosomes in revision 2 will be crossed over and mutated” such that “the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it” [i.e., each chromosome in the packet has a fitness/energy level that determines whether it lives or is eliminated]), and 
wherein the candidate pool processor further: 
changes the energy treasury of each of the individuals being tested in dependence upon changes to the fitness estimate of the individual (Merelo Pg. 449, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Revisions are updated naturally by CouchDB; when a chromosome is updated with its fitness it is moved from revision 1 to 2; any further operation will take it to revision 3” [i.e., the system updates/changes each chromosome in ; and
allocates the changes in the energy treasury among one or more of the actors of the respective individual (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm recites the following:
“Since one of the strong points of CouchDB is its ability to cope with a high number of simultaneous requests, the EA itself has been divided into four different programs, which will operate independently and asynchronously.

– Initialization: will create a set of chromosomes in revision 1.
– Evaluation: will take packets of chromosomes in revision 1, compute their fitness, upgrading them to revision 2 (in traditional EA parlance, they would be part of the population).
– Reproduction: packets of chromosomes in revision 2 will be crossed over and mutated; newly generated chromosomes are obviously in revision 1.
– Elimination: the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it”

[i.e., the system “kills” the less fit chromosomes and thereby reduces their energy/fitness to zero, thereby reallocating the fitness/energy of the surviving chromosomes in the packet]).
Merelo and the instant application are both directed to genetic algorithms and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hodjat and O’Reilly to associate each actor with an energy affecting its ability to survive and to change this energy depending on the individual’s fitness, as disclosed by Merelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that only the most fit actors remain for solving the problem at hand.  See Merelo, p. 450, second full paragraph (the population may be reduced so that the less fit are progressively eliminated).


Regarding claim 9, the rejection of claim 8 is incorporated.
Hodjat, as modified by O’Reilly, further teaches the system of claim 8, wherein each of the actors of the particular individual asserts an actor-level action at each of the actor-level cycles in response to the training data (Hodjat paragraph [0053] discloses that in a financial asset trading environment, the , [and]
the actor-level actions are selected by each of the actors of the particular individual from a library of available actor-level actions (Hodjat paragraph [0053] discloses that in a financial asset trading environment, the outputs [actor-level actions] of the rules [actors] may be trading action signals or instructions, such as buy, sell, exit, or hold [library of available actor-level actions, selected by application of the rules/actors]) ….
Merelo teaches that allocating the changes in the energy treasury among one or more of the actors of the respective individual comprises assertion by an actor of the actor-level action which entails an energy cost to the actor (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Evaluation: will take packets of chromosomes in revision 1, compute their fitness, upgrading them to revision 2 (in traditional EA parlance, they would be part of the population)” and later recites that the population of chromosomes is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated [i.e., the unfit chromosomes/actors in the packet/individual die/commit an actor-level action that entails an energy cost to them insofar as their fitness level then falls to zero]), and …
the candidate pool processor tombstones actors whose energy level falls below a predetermined minimum (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Elimination: the population (chromosomes in revision 2) is reduced down to a fixed number of chromosomes so that the less fit are progressively eliminated from it” [i.e., those chromosomes whose fitness/energy level is below that of the lowest fitness among the chromosomes in the fixed number are eliminated/tombstoned]).
See Merelo, p. 450, second full paragraph (the population may be reduced so that the less fit are progressively eliminated).

Regarding claim 10, 
The Hodjat/O’Reilly/Merelo combination teaches the system of claim 9, wherein allocating the changes in the energy treasury among one or more of the actors of the respective individual further comprises assertion by an actor of an action which transfers energy from the individual's energy treasury to the actor (Merelo Pg. 450, Section 3 SofEA, a CouchDB-Based Evolutionary Algorithm, in part, recites “Reproduction: packets of chromosomes in revision 2 will be crossed over and mutated; newly generated chromosomes are obviously in revision 1” [i.e., parent chromosomes in the packet generate a child chromosome [generation of a chromosome = assertion of an action that transfers energy to the child]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Hodjat and O’Reilly such that an actor may transfer energy to itself, as disclosed by Merelo, and an ordinary artisan could reasonably expect to have done so successfully.  Doing so would ensure that the actors are capable of carrying out their functions efficiently.  See Merelo, p. 450, second full paragraph (packets of chromosomes may cross over and generate new chromosomes [thereby increasing genetic variation]).

Response to Arguments
Applicant's arguments filed May 27, 2021 (“Remarks”) have been fully considered but they are, except insofar as rendered moot by the introduction of a new ground of rejection, not persuasive.

	Applicant argues that Hodjat does not disclose that each candidate individual has a respective pool of actors and a respective set of parameters and that the parameters influence evolution of the actors.  In support of this assertion, Applicant argues that Examiner is suggesting that the rules of Hodjat are the pool of actors and the parameters of the ID are the same as the parameters, arguing further that the IDs of Hodjat do not influence the rules’ evolution.  Remarks at 9.  In response, first it must be noted that the rules do, in fact, evolve: “[a] fitness function may be defined by the degree to which an evolving rule set is successfully negotiating the environment.”  Hodjat, paragraph 6.  Second, Examiner notes that the rules contain conditions that do influence the evolution of the rules: “[each individual] also includes one or more ‘rules’ 318, each of which contains one or more conditions 320….  During procreation any of the conditions or any of the outputs may be altered, or even entire rules may be replaced.”  Id. at paragraph 50.  Even assuming arguendo that the IDs do not influence evolution of the actors, the conditions certainly do.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                        
/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that Examiner interprets claim 2’s “candidate pool processor” as referring to a hardware processor; therefore, Examiner does not believe that this phrase invokes 35 USC § 112(f).